EXHIBIT 10.1

EMPLOYMENT AGREEMENT




AGREEMENT made as of October 26, 2009 between Revolutions Medical Corporation, a
Nevada corporation with offices at 670 Marina Drive, 3rd Floor, Charleston, SC
29492 (hereinafter called the “Company”), and Thomas G. O’Brien, residing at 108
Dayton Street, Danvers, MA 01923 (hereinafter called the “Executive”).




W I T N E S S E T H:




The Company desires to employ the Executive to perform services for the Company,
and the Executive desires to perform such services, on the terms and conditions
set forth in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

EMPLOYMENT




The Company agrees to employ the Executive, and the Executive agrees to serve
the Company in an executive capacity upon the terms and conditions hereinafter
set forth.




2.

 TERM




The term of this Agreement shall commence on the date hereof and continue until
October 26, 2012  (the “Term”), unless sooner terminated as herein provided
including termination under any of the subsections described in Section 7

 

3.

COMPENSATION




(a) Base Salary. The Company agrees to pay the Executive during the Term hereof
 a salary at the annual rate of: (1) One Hundred Eighty  Thousand Dollars
($180,000).  The Company shall make all salary payments in equal bi-weekly
installments in arrears. All salary, bonus, or other compensation payable to the
Executive shall be subject to the customary withholding, FICA, medical and other
tax and other employment taxes and deductions as required by federal, state and
local law with respect to compensation paid by an employer to an employee.




(b)   Options.  The Company  grants as of October 26, 2009  to the Executive
options to purchase  three million five hundred thousand  (3,500,000) shares of
its common stock under and pursuant to the Company’s 2007 Stock Option Plan (the
“2007 Plan”) previously registered on Form S-8 under the Securities Act of 1933
(the “Securities Act”).   The exercise price of the options shall be (.55 ) per
share of Common Stock for a period of three years. The Executive acknowledges
that the Company has delivered a copy of the Company 2007 Plan to him. Also,
 the executive will receive 500,000 Series 2006 Preferred Stock.





--------------------------------------------------------------------------------

4.

DUTIES




The Executive is hereby employed as President of the Company and shall perform
the following services in connection with the general business of the Company:




(a)

Duties as President.  The Executive shall administer, supervise, manage and
control the business development of the Company, including the research,
development, manufacture, marketing and sales of its current products and such
future products as may be added to the Company's business from time to time by
the Company during the Term.




(b)

Compliance.   The Executive hereby agrees to observe and comply with such
reasonable rules and regulations of the Company as may be duly adopted from time
to time by the Company's Board of Directors and otherwise to carry out and
perform those orders, directions and policies stated to him from time to time by
the Company's Board of Directors, either as specified in the minutes of the
proceedings of the Board of Directors of the Company or otherwise in writing
that are reasonably necessary and appropriate to carry out his duties hereunder.
Such orders, directions and policies shall be legal and shall be consistent with
the Executive's position as President.




(c) The Executive shall continue to serve as a member of the Board of Directors
of the Company until his successor is duly elected and qualified.




5.

EXTENT OF SERVICES


The Executive agrees to serve the Company faithfully and to the best of his
ability and shall devote his full time, attention and energies to the business
of the Company during  customary business hours. The Executive agrees to carry
out his duties in a competent and professional manner and to at all times
promote the best interests of the Company. The Executive shall not, during the
term of his employment hereunder, engage in any other business, whether or not
pursued for profit.  Nothing contained herein shall be construed as preventing
the Executive from investing in  any other business or entity which is not in
competition with the business of the Company.  Nothing contained herein shall be
construed as preventing the Executive from engaging in (1) personal business
affairs and other personal matters, (2) serving on civic or charitable boards or
committees, or (3) serving on the board of directors of companies that do not
compete directly or indirectly with the Company, provided however, that none of
such activities  materially interferes with the performance of his duties under
this Agreement.

*  Executive is in full disclosure of a significant ownership position in
Med-Aesthetic Solutions, Inc.  An aesthetic business that does not compete with
Revolutions Medical business operations.

6.

BENEFITS AND EXPENSES    


During the term of this agreement Executive shall be entitled to, and the
Company shall provide the following benefits in addition to those specified in
Section 3:






--------------------------------------------------------------------------------

(a)

Vacation.  The Executive shall be entitled to four (4) weeks vacation in each
twelve (12) month period during the Term. Vacation may be taken at such time(s)
as Executive may determine provided that such vacation does not interfere with
the Company's business operations. The Executive must use his vacation in any
event by May 31 of the year next following the year in which the vacation
accrues or such vacation time shall expire.  The Executive shall not be entitled
to compensation for unused vacation except that, upon termination of his
employment, the Company shall pay to the Executive for all of his accrued,
unexpired vacation time.




(b)        Expense Reimbursement.  The Company shall reimburse the Executive
 upon submission of vouchers for his out-of-pocket expenses for travel,
entertainment, meals and the like reasonably incurred by him pursuant to his
employment hereunder in accordance with the general policy of the Company as
adopted by its Board of Directors from time to time.




(c)

Health Insurance.  The Company intends to pay for the Executive’s health and
medical insurance consistent with those provided to other key executives of the
Company through the Term of this Agreement.







             (d)       Car Allowance.   The Company will provide to the
Executive a car allowance of $750 each month during the Term of this Agreement
and shall pay such car allowance not less frequently than monthly. Except as
provided in (b) above, the Executive shall be responsible for insurance,
maintenance, gas and all other items of operation for the car.      Disability.
 If the Company maintains disability insurance, then the Company shall provide a
disability policy for the Executive comparable to the policies in force for
other similar executives in the Company. If the Company does not maintain a
disability policy, then the Executive may obtain such a policy in amounts equal
to his salary and be reimbursed by the Company for all premium payments
thereunder.




 (e)

      Other Benefits. The Company shall provide to the Executive the same
benefits it makes available to other key executives of the Company.




It is understood that payment of the benefits set forth in (c), (d) and (e)
above are contingent on the Company’s ability to reasonably afford such benefits
and shall commence upon the raising of capital sufficient to reasonably pay for
such expenses. At such time as the Company can afford such benefits, Executive
will be eligible for any retroactive compensation for such health benefits.  




7.

TERMINATION; DISABILITY; RESIGNATION; TERMINATION WITHOUT CAUSE




(a)

Termination for Cause.  The Company shall have the right to terminate the
Executive's employment hereunder:




(1)

For cause upon ten (10) business days' prior written notice to Executive.  Upon
such termination, Executive shall have no further duties or obligations under
this





--------------------------------------------------------------------------------

Agreement (except as provided in Section 8) and the obligations of the Company
to Executive shall be as set forth below.  For purposes of this Agreement,
"cause" shall mean:




(A)

Executive’s conviction of a felony under federal or state law;




(B)

Executive’s failure to perform (other than as a result of Executive's being
Disabled), in any material respect, any of his duties or obligations under or in
accordance with this Agreement and either (i) the Executive fails to cure such
failure within ten business days following receipt of notice from the Company,
or (ii) if such failure by its nature cannot be cured within  such ten business
day period, the Executive fails to commence to cure such failure within such ten
business day period and proceed to cure such failure within thirty (30) days
thereafter.




(C)

Executive commits any dishonest, malicious or grossly negligent act which is
materially detrimental to the business or reputation of the Company, or the
Company’s business relationships, provided, however, that in such event the
Company shall give the Executive written notice specifying in reasonable detail
the reason for the termination.




 Notwithstanding the foregoing, the Executive may, within ten business days
following delivery of the notice of termination referred to in the preceding
paragraph, by written notice to the Board of Directors of the Company, cause the
matter of the termination of his employment by the Company to be discussed at
the next regularly scheduled meeting of the Board of Directors or at a special
meeting of the Board of Directors requested by a majority of the members of the
Company’s Board of Directors who are not employees of the Company or any of its
subsidiaries.  The Executive shall be entitled to be present and to be
represented by counsel at such meeting which shall be conducted according to a
procedure deemed equitable by a majority of the directors present.  If, at such
meeting, it shall be determined that the employment of the Executive had been
terminated without proper cause, the provisions of this Agreement shall be
reinstated with the same force and effect as if the notice of termination had
not been given; and the Executive shall be entitled to receive the compensation
and other benefits provided herein for the period from the date of the delivery
of the notice of termination through the date of such reinstatement.




In the event the Company terminates the Executive's employment for cause, then
the Executive shall be entitled to receive through the date of termination:  (1)
 his base salary as defined in Section 3(a) hereof; (2) the benefits provided in
Section 6 hereof including all accrued but unpaid vacation; and (3) the right to
exercise options to purchase shares of the common stock of the Company that have
vested under this Agreement and in accordance with the 2007 Plan through the
date of termination.




(b)

Disability.  The Company shall have the right to terminate the Executive's
employment hereunder:




(1)

By reason of the Executive's becoming Disabled for an aggregate period of ninety
(90) days in any consecutive three hundred sixty (360) day period (the
"Disability Period").





--------------------------------------------------------------------------------

(A)

"Disabled" as used in this Agreement means that, by reason of physical or mental
incapacity, Executive shall fail or be unable to  substantially perform the
customary duties of his employment.




(B)

If the existence of a disability is in dispute, it shall be resolved by two
physicians, one appointed by Executive and one appointed by the Board of
Directors of the Company.  If the two physicians so selected cannot agree as to
whether or not Executive is Disabled as defined in subsection (A) above, the two
physicians so selected shall designate a third physician and a majority of the
three physicians so selected shall determine whether or not Executive is
Disabled.  




(C)

In the event Executive is Disabled, during the period of such disability he
shall continue to receive his base compensation in the amount set forth in
Section 3(a) hereof, which base compensation shall be reduced by the amount of
all disability benefits he actually receives under any disability insurance
program in place with the Company until the first to occur of (1) the cessation
of the Disability or (2) the termination of this Agreement by the Company at any
time after the Disability Period.  During the period of Disability and prior to
termination, the Executive shall continue to receive the benefits provided in
Section 6 hereof and shall have the right to exercise options to purchase shares
of the Company’s common stock in accordance with the 2007 Plan.




(D)

For the purposes of this Section 7(b), any amounts to be paid to Executive by
the Company pursuant to subsection (C) above, shall not be reduced by any
disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Executive.




           (E)

If the Executive is terminated at the end of the Disability Period, then the
Executive shall receive through the date of termination: (1)  his base salary as
defined in Section 3(a) hereof; (2) the benefits provided in Section 6 hereof
including all accrued but unpaid vacation; and (3) the right to exercise options
to purchase shares of common stock of the Company that have vested under this
Agreement  in accordance with the 2007 Plan through the date of termination.




(c)

Death.  The Company's employment of the Executive shall terminate upon his death
and all payments and benefits shall cease upon such date provided, however, that
under this Agreement the estate of such Executive shall be entitled to receive
through the date of termination (1) his base salary as defined in Section 3(a)
hereof, (2) the benefits provided in Section 6 hereof including all accrued but
unpaid vacation, and (3) the right to exercise options to purchase shares of
 common stock of the Company that have vested under this Agreement and in
accordance with the 2007 Plan.




(d)

Termination by the Executive.

The Executive may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:








--------------------------------------------------------------------------------

(1)

The Company sells all or substantially all of its assets;




(2)

The Company merges or consolidates with another business entity in a transaction
immediately following which the holders of all of the outstanding shares of the
voting capital stock of the Company own less than a majority of the outstanding
shares of the voting capital stock of the resulting entity (whether or not the
resulting entity is the Company); provided, however, that the Executive shall
not be permitted to terminate his employment under this subsection unless he
notifies the Company in writing that he does not approve of the directors
selected to serve on the Board after the merger or similar transaction described
herein;




(3)

More than fifty (50%) percent of the outstanding shares of the voting capital
stock of the Company are acquired by a person or group (as such terms are used
in Section 13(d) of the Securities Exchange Act of 1934, as amended), which
person or group includes neither the Executive nor the holders of the majority
of the outstanding shares of the voting capital stock of the Company on the date
hereof; provided, however, that the Executive shall not be permitted to
terminate his employment under this subsection unless he notifies the Company in
writing that he does not approve of the directors selected to serve on the Board
after the merger or similar transaction described herein;




(4)

The Company assigns to the Executive duties which would require him, as a
practical matter, to relocate outside the greater Boston metropolitan area or
assigns him duties that are not commensurate with his position as the CEO of the
Company;




(5)

The Executive is removed as a member of the Board of Directors;




(6)  The Company defaults in making any of the payments required under this
Agreement and said default continues for a thirty (30) day period after the
Executive has given the Company written notice of the payment default.

.  

 If the Executive elects to terminate his employment hereunder pursuant to this
Section 7(d), then (1) the Company shall continue to pay to the Executive his
salary as provided in Section 3(a) hereof through the end of the Term; (2) the
Company shall continue to provide to the Executive the benefits provided in
Section 6 hereof through the end of the Term; and (3) all of the options granted
to the Executive hereunder to purchase shares of the common stock of the Company
shall vest immediately and the term of the option shall continue for the period
specified in the option had the employment of the Executive not been so
terminated.




(e)

Resignation.  If the Executive voluntarily resigns during the term of this
Agreement other than pursuant to Section 7(d) hereof, then all payments and
benefits shall cease on the effective date of resignation, provided that under
this Agreement the Executive shall be entitled to receive through the date of
such resignation (1) his base salary as defined in Section 3(a) hereof, (2) the
benefits provided in Section 6 hereof including all accrued but unpaid vacation
and (3) the right to exercise options to purchase shares of common stock of the
Company that have vested under this Agreement and in accordance with the 2007
Plan through the date of resignation.





--------------------------------------------------------------------------------

(f)

Mitigation. In the event of the termination of this Agreement by the Executive
as a result of a material breach by the Company of any of its obligations
hereunder, or in the event of the termination of the Executive’s employment by
the Company in breach of this Agreement, the Executive shall not be required to
seek other employment in order to mitigate his damages hereunder.




8.

CONFIDENTIALITY; RESTRICTIVE COVENANTS; NON COMPETITION




(a)

Non-Disclosure of Information.  (1) The Executive recognizes and acknowledges
that by virtue of his position as a key executive, he will have access to the
lists of the Company's referral sources, suppliers, advertisers and customers,
financial records and business procedures, sales force and personnel, programs,
software, selling practices, plans, special methods and processes for electronic
data processing, special techniques for testing commercial and sales materials
and products, custom research services in product development, marketing
strategy, product manufacturing techniques and formulas, and other unique
business information and records (collectively "Proprietary Information"), as
same may exist from time to time, and that they are valuable, special and unique
assets of the Company's business. The Executive also may develop on behalf of
the Company a personal acquaintance with the present and potential future
clients and customers of the Company, and the Executive’s acquaintance may
constitute the Company’s sole contact with such clients and customers.




8 (a)(2) The Executive will not during the Term of his employment, and at any
time following the end of the Term of or earlier termination of this Agreement
regardless of the reason therefor, disclose trade secrets or other confidential
information about the Company, including but not limited to Proprietary
Information, to any person, firm, corporation, association or other entity for
any reason or any purpose whatsoever or utilize such Proprietary Information for
his own benefit or the benefit of any third party; .provided, however, that
nothing contained herein shall prohibit the Executive from using his personal
acquaintance with any clients or customers of the Company at any time in a
manner that is not inconsistent with their remaining as clients or customers of
the Company.




8(a)(3) All equipment, records, files, memoranda, computer print-outs and data,
reports, correspondence and the like, relating to the business of the Company
which Executive shall use or prepare or come into contact with shall remain the
sole property of the Company.  The Executive shall immediately turn over to the
Company all such material in Executive's possession, custody or control at such
time as this Agreement is terminated.  




8(a)(4) “Proprietary Information” shall not include information that was a
matter of public knowledge on the date of this Agreement or subsequently becomes
public knowledge other than as a result of having been revealed, disclosed or
disseminated by Executive, directly or indirectly, in violation of this
Agreement.




(b)

Non-Solicitation.  The  Executive covenants and agrees that during the term of
his employment, and for a two (2) year period immediately following the end of
the Term of or earlier termination of this Agreement, regardless of the reason
therefor, the Executive shall not solicit, induce, aid or suggest to: (1) any
employee to leave such employ, (2) any contractor,





--------------------------------------------------------------------------------

consultant or other service provider to terminate such relationship, or (3) any
customer, agency, vendor, or supplier of the Company to cease doing business
with the Company.  




(c)

Non-Competition.  For purposes of this Section 8 (c) the parties agree that the
“business of the Company” shall be defined to include the development,
manufacture, packaging, advertising, marketing, distribution and sale of safety
syringes and Color/3D MRI software.




The  Executive covenants and agrees that during the term of his Executive shall
not engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service (1)
directly or indirectly involves or relates to any business which is in
competition with the business of the Company or (2) other business acquired or
begun by the Company during the period of the Executive’s employment hereunder
but in the latter event only if the Executive was directly involved in the
operation of such other business. It is understood and agreed that nothing
herein contained shall prevent the Executive from engaging in discussions
concerning business arrangements to become effective upon the expiration of the
term of this covenant not to compete.




(d)

Enforcement.  In view of the foregoing, the Executive acknowledges and agrees
that it is reasonable and necessary for the protection of the good will,
business, trade secrets, confidential information and Proprietary Information of
the Company that he makes the covenants in this Section 8 and that the Company
will suffer irreparable injury if the Executive engages in the conduct
prohibited by Section 8 (a), (b) or (c) of this Agreement. The Executive agrees
that upon a breach, threatened breach or violation by him of any of the
foregoing provisions of this Section 8, the Company, in addition to all other
remedies it may have including an action at law for damages, shall be entitled
as a matter of right to injunctive relief, specific performance or any other
form of equitable relief in any court of competent jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, to enjoin and restrain the
Executive and each and every other person, partnership, association, corporation
or organization acting in concert with the Executive, from the continuance of
any action constituting such breach. The Company shall also be entitled to
recover from the Executive all of its reasonable costs incurred in the
enforcement of this Section 8 including its reasonable legal fees. The Executive
acknowledges that the terms of Section 8(a), (b) and (c) are reasonable and
enforceable and that, should there be a violation or attempted or threatened
violation by the Executive of any of the provisions contained in these
subsections, the Company shall be entitled to relief by way of injunction,
specific performance or other form of equitable relief.  In the event that any
of the foregoing covenants in Sections 8 (a), (b) or (c)  shall be deemed by any
court of competent jurisdiction, in any proceedings in which the Company shall
be a party, to be unenforceable because of its duration, scope, or area, it
shall be deemed to be and shall be amended to conform to the scope, period of
time and geographical area which would permit it to be enforced.




(e)

Independent Covenants.   The Company and the Executive agree that the covenants
contained in this Section 8 shall each be construed as a separate agreement





--------------------------------------------------------------------------------

independent of any of the other terms and conditions of this Agreement, and the
existence of any claim by the Executive against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense by the Executive
to the Company’s enforcement of any of the covenants of this Section 8.




(f) Exclusion from Arbitration.  The terms and conditions of this Section 8
including the enforcement thereof by the Company are specifically excluded from
the arbitration of all other matters under this Agreement as provided in Section
13 hereof.




9. DISCLOSURE AND ASSIGNMENT OF RIGHTS.




(a) Disclosure.  The Executive agrees that he will promptly assign to the
Company or its nominee(s) all right, title and interest of the Executive in and
to any and all ideas, inventions, discoveries, secret processes, and methods and
improvements, together with any and all patents or other forms of intellectual
property protection that may be obtainable in connection therewith or that may
be issued thereon, such as trademarks, service marks and copyrights, in the
United States and in all foreign countries, which the Executive may invent,
develop, or improve or cause to be invented developed or improved, on behalf of
the Company while engaged in Company related decisions, during the Term or
within six (6) months after the Term or earlier termination of this Agreement,
which are or were related to the scope of the Company’s business or any work
carried on by the Company or to any problems and projects specifically assigned
to the Executive. All works and writings which relate to the Company’s business
are works for hire under the Copyright Act, and any and all copyrights therefor
shall be placed in the name of and inure to the benefit of the Company.




(b) Assignment of Interest.  The Executive agrees to disclose immediately to
duly authorized representatives of the Company any ideas, inventions,
discoveries, processes, methods and improvements covered by the terms of this
Section 9 and to execute, at the Company’s expense, all documents reasonably
required in connection with the Company’s application for appropriate protection
and registration under the federal and foreign patent, trademark, and copyright
law and the assignment thereof to the Company’s nominee (s). The Executive
hereby appoints the Company’s Chairman as true and lawful attorney in fact with
full powers of substitution and delegation to execute acknowledge and deliver
any such instruments and assignments, which the Executive shall fail or refuse
to execute or deliver.




10.

INDEMNIFICATION.




The Company shall indemnify the Executive to the maximum extent permitted under
the Nevada Private Corporation Law, or any successor thereto, and shall promptly
advance any expenses incurred by the Executive prior to the final disposition of
the proceeding to which such indemnity relates upon receipt from the Executive
of a written undertaking to repay the amount so advanced if it shall be
determined ultimately that the Executive is not entitled to indemnity under the
standards set forth in the Nevada Private Corporation Law or its successor.  The
Employer shall use commercially reasonable efforts to obtain and maintain
throughout the Term of the employment of the Executive hereunder directors’ and
officers’ liability insurance for the benefit of the Executive.  The
indemnification obligations of the Company under this Section 10





--------------------------------------------------------------------------------

shall survive the termination of the Term or of this Agreement for any reason
whatsoever unless the Agreement is terminated for cause.




11.

NOTICES.




(a)

Any and all notices or other communications given under this Agreement shall be
in writing and shall be deemed to have been duly given on (1) the date of
delivery, if delivered in person to the addressee, (2) the next business day if
sent by overnight courier, or (3) three (3) days after mailing, if mailed within
the continental United States, postage prepaid, by certified or registered mail,
return receipt requested, to the party entitled to receive same, at his or its
address set forth below.




The Company:

670 Marina Drive, 3rd Floor, Charleston, SC  29492




The Executive to him at his address specified above.




(b)

The parties may designate by notice to each other any new address for the
purposes of this Agreement as provided in this Section  11.







 12.

MISCELLANEOUS PROVISIONS




(a)

This agreement represents the entire Agreement between the parties and
supersedes any prior agreement or understanding between them with respect to the
subject matter hereof.  No provision hereof may be amended, modified,
terminated, or revoked except by a writing signed by all parties hereto.




(b)

This Agreement shall be binding upon parties and their respective heirs, legal
representatives, and successors.  Subject to the provisions of Section 7(d)
hereof, the rights and interests of Company hereunder may be assigned to (1) a
subsidiary or affiliate of the Company or (2) a successor business or successor
business entity that is not a subsidiary or affiliate of the Company without the
Executive's prior written consent; provided, however, that in either case the
assignee continues the same business of the Company. The rights, interests and
obligations of Executive are non-assignable.




(c)

No waiver of any breach or default hereunder shall be considered valid unless in
writing and signed by the party against whom the waiver is asserted, and no such
waiver shall be deemed the waiver of any subsequent breach or default of the
same or similar nature.




(d)

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall affect only such provision and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.








--------------------------------------------------------------------------------

(e)

This Agreement shall in all respects be governed by and construed under the laws
of the State of Nevada without giving effect to the principles of conflict of
laws.




(f)

The captions and headings contained in this Agreement are for convenience only
and shall not be construed as a part of this Agreement.




(g)

Wherever it appears appropriate from the context, each term stated in this the
singular or the plural shall include the singular and the plural.




(h)

The parties hereto agree that they will take such action and execute and deliver
such documents as may be reasonably necessary to fulfill the terms of this
Agreement.




(i)

The agreements and covenants set forth in Section 8 above shall survive
termination or expiration of this Agreement.




(j)

The Executive represents and warrants that he is not subject to any prohibition
or restriction, oral or written, preventing him from entering into this
Agreement and undertaking his duties hereunder.




(k)

The Executive acknowledges that he has consulted with counsel and been advised
of his rights in connection with the negotiation, execution and delivery of this
Agreement including in particular Section 8 of this Agreement.




13.

SUBMISSION TO ARBITRATION.    




Except as hereinafter expressly provided, every difference or dispute, of
whatever nature, between the Company and the Executive involving (1)  any breach
of this Agreement or (2) any other difference or dispute arising out of, related
to, under or having any connection with this Agreement, shall be settled and
finally determined by arbitration in Charleston, South Carolina  in accordance
with the then current commercial arbitration rules of the American Arbitration
Association, and judgment upon any award rendered may be entered in any court
having jurisdiction, including but not limited to the courts of the State of
South Carolina, and the determination of such arbitration proceeding shall be
binding and conclusive upon the parties.  Any claim by the Company against the
Executive arising out of, under, or related to, Section 8 of this Agreement,
whether for equitable relief or monetary damages or any combination, is
specifically excluded from arbitration under this Section 13.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.




 

REVOLUTIONS MEDICAL CORPORATION

 

 

 

 

 

 

 

By

/s/ Tom O’Brien

 

 

Tom O’Brien, Board Member

 

 

 

 

 

/s/ Tom Beahm

 

 

Tom Beahm, MD, Board Member

 

 

 

 

 

/s/ Rondald Wheet

 

 

Rondald Wheet, Board Member and

 

 

Chief Executive Officer










 



